   Case 2:18-cv-04334-JS-ARL Document 18 Filed 06/14/19 Page 1 of 1 PageID #: 62



4111.AO 154 (I0/03)SubslilulionofAtlomey


                                           UNITED STATES DISTRICT COURT
                          Ea stem                                  District of                                       New York

                       Gerard Kelly                                             CONSENT ORDER GRANTING
                                                 Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                                v.
        Incorporated Village of Garden City                                     CASE NUMBER:                18-cv-4334(JS)(ARL)
                                               Defendant (s),

         Notice is hereby given that, subject to approval by the court,                 Incorporated Village of Garden City                substitutes
                                                                                                            (Party (s) Name)

 Paul Gaillgan, Esq.
~~~---"'~~-'-~~~~~~~~~~~~~~
                                                                                , State Bar No.       2438224                   as counsel of record in
                               (Nome of New Attorney)

place of       Michael P. Siravo, Stephen L. Martir, Andrew K. Preston, and Deanna D. Panico
                                                             (Nome of Allomcy (s) Withdrawing Appearance)


Contact infonnation for new counsel is as follows:
         Firm Name:                       Seyfarth Shaw LLP
         Address:                         620 Eighth Avenue, New York, NY 10018-1405

         Telephone:                       (212) 218-5500
                                         -'-~'---~~~~~~~~~~
                                                                                       Facsimile (212) 218-5526
         E-Mail (Optional):               pgalllgan@seyfarth.com


I consent to the above substitution.
Date:                 <!JC:.
                          I
                               jd,hf

I consent to being suiztu/;.
Date:     ·            bt 13I        lj


                        613 /!)
I consent to the above substitution.

Date:
                                     I                                                         I
                                                                                                             (Signature of New Altomey)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                        Judge


(Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.)
